Case 3:18-cv-05951 Document 1 Filed 11/19/18 Page 1 of 13
Case 3:18-cv-05951 Document 1 Filed 11/19/18 Page 2 of 13
Case 3:18-cv-05951 Document 1 Filed 11/19/18 Page 3 of 13
Case 3:18-cv-05951 Document 1 Filed 11/19/18 Page 4 of 13
              Case 3:18-cv-05951 Document 1 Filed 11/19/18 Page 5 of 13



 1   the full, fair, and reasonable value of the work performed by Ceccanti, thus breaching its

 2   promises to Ceccanti.
            21.     Archer has been unjustly enriched at Ceccanti’s expense and under the
 3
     circumstances it would be unjust for Archer to retain the benefits without compensating
 4
     Ceccanti for their value.
 5
            22.     Ceccanti, at the request of Archer and with Archer’s knowledge, provided,
 6
     performed, furnished and/or installed services, labor, material, and equipment in the course
 7   of performing its construction work, all of which were incorporated for the benefit of Archer

 8   and the Project. The reasonable value of the work performed by Ceccanti significantly

 9   exceeds the amounts Archer has paid Ceccanti on the Project.
            23.     As an alternative claim for relief, Ceccanti is entitled to recover, on the basis
10
     of the doctrines of unjust enrichment, promissory estoppel, and quantum meruit in order to
11
     avoid unjust enrichment, and obtain the full, fair and reasonable value of the work it
12
     performed.
13                                        VIII. DEMAND FOR JURY
14          Pursuant to FRCP 38 and LCR 38, Ceccanti hereby demands trial by jury.

15                                  IX.     PRAYER FOR RELIEF

16          Ceccanti respectfully requests the following relief:

            1.      Judgment against all defendants jointly and severally for the principal sum of
17
     $154,444.00, or such other sum as will be proven at trial, plus interest at the maximum rate
18
     legally permissible from the date said sums were due, plus any applicable attorneys’ fees, and
19
     costs plus all relief available under the applicable prompt pay statutes.
20          2.      For such other and further relief as the Court may deem just and equitable.
21

22

23

24

25   MILLER ACT COMPLAINT - 5
           Case 3:18-cv-05951 Document 1 Filed 11/19/18 Page 6 of 13



 1

 2

 3        DATED: November 19, 2018

 4                                    ASHBAUGH BEAL LLP

 5

 6                                   By: s/ Richard H. Skalbania
                                         Richard H. Skalbania, WSBA #17316
 7                                       rskalbania@ashbaughbeal.com
                                         Brian M. Guthrie, WSBA # 41033
 8                                       bguthrie@ashbaughbeal.com
                                         701 5th Avenue, Suite 4400
 9                                       Seattle, WA 98104
                                         Attorneys for Ceccanti, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   MILLER ACT COMPLAINT - 6
Case 3:18-cv-05951 Document 1 Filed 11/19/18 Page 7 of 13
Case 3:18-cv-05951 Document 1 Filed 11/19/18 Page 8 of 13
Case 3:18-cv-05951 Document 1 Filed 11/19/18 Page 9 of 13
Case 3:18-cv-05951 Document 1 Filed 11/19/18 Page 10 of 13
Case 3:18-cv-05951 Document 1 Filed 11/19/18 Page 11 of 13
Case 3:18-cv-05951 Document 1 Filed 11/19/18 Page 12 of 13
Case 3:18-cv-05951 Document 1 Filed 11/19/18 Page 13 of 13
